      Case 17-90032-LT              Filed 05/10/19          Entered 05/10/19 16:15:42          Doc 53-1      Pg. 1 of 1

                                                      Notice Recipients
District/Off: 0974−3                       User: Admin.                      Date Created: 5/10/2019
Case: 17−90032−LT                          Form ID: pdfO1                    Total: 7


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
dft         David A Prolman
                                                                                                             TOTAL: 1

Recipients of Notice of Electronic Filing:
aty         Beth A. Clukey          beth.clukey@usdoj.gov
aty         Frank J. Polek        frank@poleklaw.com
aty         Jesse S. Finlayson         jfinlayson@ftrlfirm.com
                                                                                                             TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         3C Advisors & Associates, Inc.      550 West C Street, Suite 1500      San Diego, CA 92101
dft         STEPHEN C JONES            550 West C Street      Suite 1500       San Diego, CA 92101
intp        United States     U.S. Attorney's Office      880 Front St., Rm. 6293      San Diego, CA 92101
                                                                                                             TOTAL: 3
